This cause comes on for hearing upon a motion to dismiss filed by the defendant in error, upon the ground that "the case-made before the court shows on its face that there was no issue made by the defendants below by the answer filed to plaintiff's cause of action, and that it *Page 430 
is apparent from the assignments of error and the pleadings as set forth herein that said cause was appealed to this court for delay." The motion to dismiss is unresisted, and, as the record seems to justify the criticism of counsel for defendant in error, the motion to dismiss must be sustained. Releford et al.v. State, 45 Okla. 433, 146 P. 27.
All the Justices concur.